NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                  Submitted March 5, 2009
                                 Decided November 4, 2009

                                              Before

                             MICHAEL S. KANNE, Circuit Judge

                             TERENCE T. EVANS, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

No. 08‐2250

UNITED STATES OF AMERICA,                              Appeal from the United States District
                  Plaintiff‐Appellee.                  Court for the Western District of
     v.                                                Wisconsin.

RAYMOND RYALS,                                         No. 06 CR 99
                     Defendant‐Appellant.
                                                       Barbara B. Crabb,
                                                       Chief Judge.



                                            O R D E R
            Raymond Ryals brokered the sale of one ounce of crack cocaine to a confidential
informant, for which he sought to earn $50.  A jury ultimately convicted him of distributing
a controlled substance in violation of 21 U.S.C. § 841(a)(1), and the district court sentenced
him to 365 months’ imprisonment.  On January 10, 2008, we remanded after finding that the
district court had abused its discretion by failing to make an adequate inquiry into the
breakdown of communication between Ryals and his attorney before denying Ryals’s
motion for new counsel prior to his sentencing hearing.  See United States v. Ryals, 512 F.3d
416, 421 (7th Cir. 2008).  
Appeal 08‐2250                                                                    Page 2


        On remand, after conducting a new sentencing hearing with new defense counsel,
the district court determined that Ryals qualified as a career offender, see U.S.S.G. § 4B1.1(a),
and sentenced him to 300 months’ imprisonment.  The court’s sentence fell below the career
offender guideline range of 360 months to life.  At his sentencing hearing, Ryals provided
the district court with a pro se sentencing memorandum that asked the court to consider the
crack/powder disparity in arriving at an appropriate sentence.  Ryals now contends that the
district court abused its discretion by failing to explicitly address his argument that the
crack/powder disparity should constitute a mitigating factor in the court’s determination of
his sentence.
        We need not reach the question of whether the sentencing court failed to address
Ryals’s disparity argument, however, because the court had no authority to sentence Ryals,
a career offender, to less time based on its policy disagreement with the crack/powder
disparity.  See United States v. Welton, No. 08‐3799, 2009 WL 3151162, at *2 (7th Cir. Oct. 2,
2009).  Therefore, we affirm his sentence.